Citation Nr: 0639152	
Decision Date: 12/15/06    Archive Date: 01/04/07

DOCKET NO.  03-37 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a compensable evaluation for the residuals of 
traumatic amputation of the distal pad of the fourth digit 
(ring finger) of the left hand.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran had active service from November 1955 to November 
1957.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
St. Petersburg, Florida.  The veteran appealed that decision 
and in November 2004, the veteran provided testimony during a 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing was produced and has been included 
in the claims folder for review.  After further review of the 
claim, the Board remanded the claim to the RO via the Appeals 
Management Center (AMC) for the purpose of obtaining 
additional information.  The claim has since been returned to 
the Board for appellate review.  


FINDINGS OF FACT

1.  The VA has fulfilled, to the extent possible, its notice 
and duty to assist duties to the appellant by obtaining and 
fully developing all relevant evidence necessary for the 
equitable disposition of the issue addressed in this action.  

2.  The veteran has no ankylosis, limitation of motion or 
impairment of function associated with the amputation of the 
tip of the left ring finger.  


CONCLUSION OF LAW

The criteria for a compensable evaluation for the residuals 
of a traumatic amputation of the distal pad o the fourth 
digit (ring finger) of the left hand have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.321, 4.1- 4.14, 4.104, Diagnostic Code 5227 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1) (2006).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006).

The record reflects that the veteran received notification of 
the VCAA via letters issued in May 2002, January 2005, and 
again in September 2005.  Those letters informed the 
appellant of what evidence was required to substantiate the 
claim for an increased evaluation, and of his, and VA's, 
respective duties for obtaining evidence.  The appellant was 
also asked to submit evidence and/or information in his 
possession to the VA.

Despite the fact that some of the notice letters were 
provided after the veteran was issued the original decision, 
the Board finds that there was a "lack of prejudice from 
improper timing of the notice."  That is, in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), the US Court of Appeals 
for Veterans Claims, hereinafter the Court, held, in part, 
that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
AOJ decision on a claim for VA benefits.  Here, the Board 
finds that any defect with respect to the timing of the VCAA 
notice requirement was harmless error.  Although notice was 
provided to the appellant after the initial adjudication, the 
appellant has not been prejudiced thereby.  The content of 
the notice provided to the appellant fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) regarding VA's duty to notify.  Not only has the 
appellant been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices, but the actions taken by VA have essentially 
cured the error in the timing of notice.  Further, the Board 
finds that the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.

VA informed the appellant of which evidence he was to provide 
to VA and which evidence VA would attempt to obtain on his 
behalf.  In this regard, the VA sent the appellant notice of 
the VCAA, which spelled out the requirements of the VCAA and 
what the VA would do to assist the veteran.  The VA informed 
the appellant that it would request records and other 
evidence, but that it was the appellant's responsibility to 
ensure that the VA received the records.  The veteran was 
told that he should inform the VA of any additional records 
or evidence necessary for his claim.  The Board would add 
that the veteran's accredited representative has also been 
informed of the information needed to support the veteran's 
contentions.

Additionally, VA has a duty to obtain a medical examination 
or opinion when such examination or opinion is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 
2002 & Supp. 2005).  The record reflects that during the 
course of the appeal, the veteran has undergone numerous VA 
medical examinations with respect to the left hand.  More 
recently, the Board remanded the case specifically for the 
purpose of obtaining an examination of the hand, and that 
exam was performed in February 2006.  All of these have been 
accomplished in order to determine whether the veteran should 
be granted a higher disability evaluation.  Given the 
foregoing, the Board finds that the VA has substantially 
complied with the duty to obtain the requisite medical 
information necessary to make a decision on the veteran's 
claim.

The VA must also make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought.  In this instance, the RO 
obtained the veteran's available medical treatment records, 
and they have been included in the claims folder.  Moreover, 
the veteran was given the opportunity to present evidence and 
testimony before an RO hearing officer and the Board.  The 
record reflects that the veteran did in fact provide 
testimony before the undersigned Veterans Law Judge in 
November 2004.  During that hearing, the veteran was quite 
specific as to how his disability was affecting him and what 
symptoms and manifestations the condition was producing.  A 
transcript of that hearing was prepared and has been included 
in the claims folder for review.  Additionally, the veteran 
was given notice that the VA would help him obtain evidence 
but that it was up to the veteran to inform the VA of that 
evidence.  It seems clear that the VA has given the veteran 
every opportunity to express his opinion with respect to his 
claim, the VA has obtained all known documents that would 
substantiate the veteran's assertions, and, the veteran has 
undergone medical examinations so that the VA would have a 
complete picture of the disability at issue.

Given the foregoing, the Board finds that the RO has 
substantially complied with the Board's most recent 
development instructions in the Board's Remand for the issue 
discussed in the Decision.  See Dyment v. West, 13 Vet. App. 
141, 146-47 (1999) (remand not required under Stegall v. 
West, 11 Vet. App. 268 (1998) where the Board's remand 
instructions were substantially complied with), aff'd, Dyment 
v. Principi, 287 F.3d 1377 (2002).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection or an increased evaluation claim.  
Those five elements include: 1) veteran status; 2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; 4) degree of disability; and 5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Additionally, this notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection or an 
increased evaluation is awarded.  Id.

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for an increased evaluation, but he 
was not provided with notice of the type of evidence 
necessary to establish an effective date for the disability 
on appeal.  Despite the inadequate notice provided to the 
veteran on this element, the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  In that 
regard, as the Board is denying the veteran's request for an 
increased evaluation, any question as to the appropriate 
effective date to be assigned is rendered moot.  Hence, the 
veteran is not prejudiced by the lack of this element of 
notice.

In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, any error in not 
providing a single notice to the appellant covering all 
content requirements is harmless error.  See also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006).  Here, the veteran is not 
prejudiced by the Board's consideration of his claim as VA 
has already met all notice and duty to assist obligations to 
the veteran under the VCAA.  In essence, the veteran in this 
case has been notified as to the laws and regulations 
governing increased evaluations.  He has been advised of the 
evidence considered in connection with his appeal and what 
information VA and the veteran would provide.  He has been 
told what the VA would do to assist him with his claim and 
the VA has obtained all documents it has notice thereof that 
would assist in the adjudication of the veteran's claim.  
Thus, the Board finds that there has been no prejudice to the 
veteran that would warrant further notification or 
development.  As such, the veteran's procedural rights have 
not been abridged, and the Board will proceed with appellate 
review.  Bernard, 4 Vet. App. at 393.

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disabilities 
affect the ability to function under the ordinary conditions 
of daily life, including employment, by comparing the 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R., Part 4 (2006).  Separate 
diagnostic codes identify the various disabilities.  38 
C.F.R. § 4.1 (2006) requires that each disability be viewed 
in relation to its history and that there be emphasis upon 
the limitation of activity imposed by the disabling 
condition.  38 C.F.R. § 4.2 (2006) requires that medical 
reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  38 
C.F.R. § 4.7 (2006) provides that, where there is a question 
as to which of two disability evaluations shall be applied, 
the higher evaluation is to be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating is to be assigned.

The regulations do not give past medical reports precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the Court has held 
that, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Id.; Peyton v. Derwinski, 1 Vet. App. 282 (1991); 38 C.F.R. 
§§ 4.1, 4.2 (2006).  With respect to the issues before the 
Board, the appeal does stem from a disagreement with an 
evaluation assigned in connection with the original grant of 
service connection, and as such, the potential for the 
assignment of separate, or "staged" ratings for separate 
periods of time, based on the facts found, are for 
consideration.  Fenderson v. West, 12 Vet. App. 119 (1999).

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2006).

In September 1956, while the veteran was performing his 
military duties, he put his hand on the motor of a 120 mm gun 
getting his finger caught.  As a result of this accident, the 
veteran's distal half of the distal phalanx of the left ring 
finger tip was amputated.  The veteran received surgical 
treatment for the amputation and subsequently finished his 
enlistment in the US Army.  Sometime after service, the 
veteran applied for VA compensation benefits for the left 
finger amputation and VA benefits were granted.  A 
noncompensable evaluation was assigned.

The veteran has now come before the VA asking that a 
compensable evaluation be assigned for his left finger tip 
injury.  He contends that the injury has produced arthritis 
of the hand and that he suffers from nearly constant pain.  
He further maintains that the injury has caused other 
complications in his left hand.  

The veteran's VA treatment records from 2000 to the present 
have been obtained and included in the claims folder for 
review.  These records do in fact indicate that the veteran 
has complained of and received treatment for pain and 
discomfort in the hand along with arthritis.  However, those 
same records do not show additional treatment specifically 
for the amputated left ring finger.  Additionally, the 
medical treatment records do not insinuate or suggest that 
the veteran's complaints of arthritis and pain in other parts 
of the hand is related to his service-connected left ring 
finger disability.  

The veteran underwent a VA examination of the left hand in 
February 2006.  Prior to the examination, the veteran 
complained of pain in the "entire hand, thumb, and finger 
areas".  When examined, the finger was found to be amputated 
of one-third of the tip of the tuft of the fourth finger of 
the left hand with the nail of that hand of normal quality.  
The doctor further found that the other complaints involving 
the hand, such as arthritis and nerve 
reductions/restrictions, were not related to the amputation.  
This examination, like the other medical records contained in 
the claims folder, was unremarkable for any other findings 
involving the amputation.  

The veteran's disability has been rated, by analogy, pursuant 
to 38 C.F.R. Part 4, Diagnostic Code 5227.  This criteria 
provides for a zero percent disability rating for ankylosis 
of a finger other than the thumb, index finger, or middle 
finger on either the minor or major hand.  A compensable 
disability rating would not be available under Diagnostic 
Code 5227 unless there was extremely unfavorable ankylosis.  
In that case, the disability would be rated as analogous to 
amputation. 

Ankylosis is defined as "immobility and consolidation of a 
joint due to disease, injury, or surgical procedure."  
Dorland's Illustrated Medical Dictionary 91 (27th ed. 1988); 
see Shipwash v. Brown, 8 Vet. App. 218, 221 (1995).  
Favorable or unfavorable ankylosis of the little finger of 
either hand warrants a noncompensable evaluation.  Ankylosis 
is considered to be favorable when the ankylosis does not 
prevent flexion of the tip of the finger to within 2 inches 
(5.1 cm.) of the median transverse fold of the palm.  It is 
unfavorable when it precludes such motion.  Extremely 
unfavorable ankylosis will be rated as amputation under the 
provisions of diagnostic code 5156.  Ankylosis is considered 
to be extremely unfavorable when all of the joints of the 
finger are in extension or in extreme flexion, or when there 
is rotation and angulation of the bones.  38 C.F.R. Part 4, 
Diagnostic Code 5227 (2006).

Also, by analogy, a 10 percent evaluation for amputation of 
the ring finger of the major or minor upper extremity is 
warranted if the point of amputation is at the proximal 
interphalangeal joint or proximal thereto, without metacarpal 
resection.  A 20 percent evaluation requires that the 
amputation involve metacarpal resection with more than one-
half of the bone lost.  38 C.F.R. Part 4, Diagnostic Code 
5155 (2006).

The United States Court of Appeals for Veterans Claims, 
hereinafter the Court, discussed the rating schedule relating 
to finger disabilities at some length in Shipwash v. Brown, 8 
Vet. App. 218 (1995).  In that case, the issue was for a 
compensable rating for residuals of an injury to the right 
little finger.  The Court noted that as stated in the NOTE 
following Diagnostic Code 5227 regarding individual fingers, 
a disability of the little finger will be rated at 0% unless 
ankylosis of the finger is extremely unfavorable, in which 
case it will be rated as amputation under Diagnostic Code 
5156.  The Court determined that the definition of 
"extremely" unfavorable ankylosis is ankylosis of a greater 
degree of severity than mere unfavorable ankylosis.  Further, 
the Court found that the material appearing in the Schedule 
for Rating Disabilities before Diagnostic Codes 5216 through 
5219 and before Diagnostic Codes 5220 through 5223 (referred 
to as the Ankylosis Preambles) do apply to Diagnostic Codes 
5224 through 5227.  The Ankylosis Preambles provide that when 
only "one joint of a digit is ankylosed or limited in its 
motion," the determination of favorable or unfavorable 
ankylosis will be made on the basis of whether "motion is 
possible to within 2 inches" of the median transverse fold 
of the palm.

Additionally, in DeLuca v. Brown, 8 Vet. App. 202 (1995), the 
Court held that 38 C.F.R. §§ 4.40, 4.45 (1995) were not 
subsumed into the diagnostic codes under which a veteran's 
disabilities are rated.  Therefore, the Board must consider 
the "functional loss" of a musculoskeletal disability under 
38 C.F.R. § 4.40 (2006), separate from any consideration of 
the veteran's disability under the diagnostic codes.  See 
DeLuca, 8 Vet. App. 202, 206 (1995).  Functional loss may 
occur as a result of weakness or pain on motion of the 
affected body part.  38 C.F.R. § 4.40 (2006).  The factors 
involved in evaluating, and rating, disabilities of the 
joints include:  weakness; fatigability; incoordination; 
restricted or excess movement of the joint; or, pain on 
movement.  38 C.F.R. § 4.45 (2006).  These factors do not 
specifically relate to muscle or nerve injuries independently 
of each other, but rather, refer to overall factors, which 
must be considered when rating the veteran's finger injury.  
See DeLuca, 202 Vet. App. 202, 206-07 (1995).

When the veteran's hand was repeatedly examined in 
conjunction with this claim, no ratable residual problems 
have been discovered.  Although the veteran does have 
arthritis in the hand, the arthritis is not present near the 
distal joint where the amputation took place.  While there 
has been amputation of the tip of the ring finger, the 
veteran does not suffer from a decreased range of motion, 
grip strength, pain, or unfavorable ankylosis, that is 
attributable to the disability.  Hence, the Board finds that 
a noncompensable evaluation is appropriate pursuant to the 
provisions of 38 C.F.R. § 4.40 (2006) or under the diagnostic 
criteria found at 38 C.F.R. Part 4, Diagnostic Codes 5227 and 
5155 (2006).

In reaching the above determination, the Board considered 
whether the veteran's service-connected disability standing 
alone presents an exceptional or unusual disability picture, 
as to render impractical the application of the regular 
schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2006); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 94 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Significantly, however, no evidence 
has been presented showing factors such as a marked 
interference with employment beyond that interference 
contemplated in the assigned ratings or frequent periods of 
hospitalization, due solely to the veteran's service-
connected left ring fingertip loss, as to render impractical 
the application of the regular schedular standards.  In the 
absence of such factors, the Board finds that the criteria 
for submission for assignment of an extraschedular rating 
under 38 C.F.R. § 3.321(b)(1) (2006) are not met.

ORDER

Entitlement to a compensable evaluation for the residuals of 
traumatic amputation of the distal pad of the fourth digit 
(ring finger) of the left hand is denied.  



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


